DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending. Claims 1, 9, and 16 are in independent forms.

Priority
3. 	Foreign priority has been claimed to CN application # 201711148923.1 filed on 11/17/2017.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 06/02/2020, 11/18/2020, and 12/23/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5. 	The drawing filed on 03/30/2020 is accepted by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
The instant application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 9 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a transceiver module” and “a processing module” term coupled with functional language “configured to receive…” and “configured to generate…” respectfully without reciting sufficient structure to achieve the function. Claim 9 uses a generic placeholder “configured to” term coupled with functional language “receive” and “generate” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

9.	Claims  1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent Application Publication No. 2013/0035067 (hereinafter Zhang) in view of Mohamed US Patent Application Publication No. 2018/0184297 (hereinafter Mohamed) in further view of Markovic et al. WO 2008036961 (hereinafter Markovic).
Regarding claim 1, Zhang discloses an authentication method, wherein the method comprises: 
“receiving, by an authentication entity, a first authentication vector from a unified data management entity” (see Zhang Fig. 6, steps 301-303, pars. 0098-0100, Step 301: The first MTC device sends an attach request to the MME (unified data management entity), Step 302: After receiving the attach request of the first MTC device, Step 303: The MME sends an authentication vector request to the home subscriber system (Home Subscriber System, HSS) (authentication entity), where the request includes the Group IMSI);
“generating, by the authentication entity, a second authentication vector based on the first authentication vector” (see Zhang Fig. 6, step 304, par. 0100, Step 304: The HSS finds a corresponding K according to the Group IMSI, and generates an authentication vector AV=(RAND, AUTH, XRES, K.sub.ASME), where the HSS may generate one AV, and may also generate a group of AVs, and send the AV or the AVs to the MME; and the MME may use the one AV repeatedly or use the group of AVs circularly to authenticate the MTC device);
Zhang does not explicitly discloses sending, by the authentication entity, the second authentication vector to a security anchor function entity. 
However, in analogues art, Mohamed discloses sending, by the authentication entity, the second authentication vector to a security anchor function entity (see Mohamed Pars. 0009, 0131, once the AuC/HSS generates the AVs, it sends them to the MME 202. Consequently, the MME 202 starts the mutual authentication process with the UE 214. First, the MME 202 selects the next unused authentication vector from the ordered array of authentication vectors AV and sends a “user authentication request” (RAND, AUTN) message to the UE. In step 12 of FIG. 13, as the authentication vectors are available at the MME 202, it sends the “Diameter-EAP-Answer” (EAP-Request/AKA′-Challenge) message to the TWAN 218 (security anchor)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mohamed into the system of Zhang in order to include authentication vectors are available at the MME, it sends the “Diameter-EAP-Answer” (EAP-Request/AKA′-Challenge) message to the TWAN (see Mohamed par. 0131).
Zhang in view of Mohamed does not explicitly discloses receiving, by the authentication entity, an authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request; and sending, by the authentication entity, an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds; 
However, in analogues art Markovic discloses receiving, by the authentication entity, an authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request (see Markovic pars. 00438-00441, The GANC-SeGW forwards (in Step 8) the EAP Request/AKA-Challenge message to the FAP. The FAP runs (in Step 9) UMTS algorithm on the USIM. The USIM verifies that the AUTN is correct and hereby authenticates the network. IfAUTN is incorrect, the FAP rejects the authentication. If AUTN is correct, the USIM computes RES, IK and CK. The FAP calculates a new MAC with the new keying material (IK and CK) covering the EAP message. If a re-authentication ID was received, then the FAP stores this ID for future authentications); and sending, by the authentication entity, an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds (see Markovic pars. 00442-00443, The AAA Server verifies (in Step 12) the received MAC and compares XRES to the received RES. If the checks in Step 12 are successful, then the AAA Server sends (in Step 13) the EAP Success message to the GANC-SeGW. The AAA Server includes derived keying material for confidentiality and/or integrity protection between FAP and GANC-SeGW, in the underlying AAA protocol message (i.e. not at EAP level)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 2, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 1, 
Markovic further discloses wherein the method further comprises: sending, by the authentication entity, an authentication confirmation identifier to the security anchor function entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic par. 00438, 00441-0042).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order 

Regarding claim 3, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 1, 
Markovic further discloses wherein the method further comprises: determining, by the authentication entity, that an authentication confirmation is required (see Markovic par. 00438-00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 4, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 3, 
Markovic further discloses wherein the determining, by the authentication entity, that an authentication confirmation is required comprises: receiving, by the authentication entity, the authentication confirmation identifier from the unified data management entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic pars. 00438-00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based 
  
Regarding claim 5, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 3, 
Markovic further discloses wherein the determining, by the authentication entity, that an authentication confirmation is required comprises: determining, by the authentication entity according to a locally configured security policy, that an authentication confirmation is required (see Markovic pars. 00438, 00232, 00512).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 6, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 1, 
Markovic further discloses wherein the first authentication vector is generated using an extensible authentication protocol authentication and key agreement prime (see Markovic par. 00439-00440).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based 

Regarding claim 8, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 1, 
Markovic further discloses wherein after the performing, by the authentication entity, the authentication confirmation on the terminal according to the authentication confirmation request, the method further comprises: sending, by the authentication entity, the authentication confirmation identifier to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic pars. 00442-00443).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 9, Zhang discloses an authentication entity, wherein the authentication entity comprises a transceiver module (Fig. 20, receiving unit 1401, sending unit 1403) and a processing module (Fig. 20, authentication unit 1402), wherein 
“the transceiver module is configured to receive a first authentication vector from a unified data management entity” (see Zhang Fig. 6, steps 301-303, pars. 0098-0100, Step 301: The first MTC device sends an attach request to the MME (unified data management entity), Step 302: After receiving the attach request of the first MTC device, Step 303: The MME sends an authentication vector request to the home subscriber system (Home Subscriber System, HSS) (authentication entity), where the request includes the Group IMSI);
“the processing module is configured to generate a second authentication vector based on the first authentication vector” (see Zhang Fig. 6, step 304, par. 0100, Step 304: The HSS finds a corresponding K according to the Group IMSI, and generates an authentication vector AV=(RAND, AUTH, XRES, K.sub.ASME), where the HSS may generate one AV, and may also generate a group of AVs, and send the AV or the AVs to the MME; and the MME may use the one AV repeatedly or use the group of AVs circularly to authenticate the MTC device);
Zhang does not explicitly discloses the transceiver module is further configured to send the second authentication vector to a security anchor function entity. 
However, in analogues art, Mohamed discloses the transceiver module is further configured to send the second authentication vector to a security anchor function entity (see Mohamed Pars. 0009, 0131, once the AuC/HSS generates the AVs, it sends them to the MME 202. Consequently, the MME 202 starts the mutual authentication process with the UE 214. First, the MME 202 selects the next unused authentication vector from the ordered array of authentication vectors AV and sends a “user authentication request” (RAND, AUTN) message to the UE. In step 12 of FIG. 13, as the authentication vectors are available at the MME 202, it sends the “Diameter-EAP-Answer” (EAP-Request/AKA′-Challenge) message to the TWAN 218 (security anchor)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mohamed into the system of Zhang in order to include authentication vectors are available at the MME, it sends the “Diameter-EAP-Answer” (EAP-Request/AKA′-Challenge) message to the TWAN (see Mohamed par. 0131).
Zhang in view of Mohamed does not explicitly discloses the transceiver module is further configured to: receive an authentication confirmation request from the security anchor function entity, 
However, in analogues art Markovic discloses receive an authentication confirmation request from the security anchor function entity, and perform an authentication confirmation on the terminal according to the authentication confirmation request (see Markovic pars. 00438-00441, The GANC-SeGW forwards (in Step 8) the EAP Request/AKA-Challenge message to the FAP. The FAP runs (in Step 9) UMTS algorithm on the USIM. The USIM verifies that the AUTN is correct and hereby authenticates the network. IfAUTN is incorrect, the FAP rejects the authentication. If AUTN is correct, the USIM computes RES, IK and CK. The FAP calculates a new MAC with the new keying material (IK and CK) covering the EAP message. If a re-authentication ID was received, then the FAP stores this ID for future authentications); and send an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds (see Markovic pars. 00442-00443, The AAA Server verifies (in Step 12) the received MAC and compares XRES to the received RES. If the checks in Step 12 are successful, then the AAA Server sends (in Step 13) the EAP Success message to the GANC-SeGW. The AAA Server includes derived keying material for confidentiality and/or integrity protection between FAP and GANC-SeGW, in the underlying AAA protocol message (i.e. not at EAP level)).

 
Regarding claim 10, Zhang in view of Mohamed in further view of Markovic discloses the authentication entity according to claim 9, 
Markovic further discloses wherein the transceiver module is further configured to send an authentication confirmation identifier to the security anchor function entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic par. 00438, 00441-00442).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 11, Zhang in view of Mohamed in further view of Markovic discloses the authentication entity according to claim 9, 
Markovic further discloses wherein the processing module of the authentication entity is further configured to determine that an authentication confirmation is required (see Markovic par. 00438-00439).


Regarding claim 12, Zhang in view of Mohamed in further view of Markovic discloses the authentication entity according to claim 11, 
Markovic further discloses wherein that the processing module is configured to determine that an authentication confirmation is required comprises: the processing module is configured to receive the authentication confirmation identifier from the unified data management entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic par. 00438-00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 13, Zhang in view of Mohamed in further view of Markovic discloses the authentication entity according to claim 11, 
Markovic further discloses wherein that the processing module is configured to determine that an authentication confirmation is required comprises: the processing module is configured to (see Markovic pars. 00438, 00232, 00512).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 15, Zhang in view of Mohamed in further view of Markovic discloses the authentication entity according to claim 9, 
Markovic further discloses wherein the transceiver module is further configured to send the authentication confirmation identifier to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic pars. 00442-00443).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 16, Zhang discloses an authentication method, wherein the method comprises: 
“receiving, by an authentication entity, n first authentication vectors from a unified data management entity, wherein n is a positive integer” (see Zhang Fig. 6, steps 301-303, pars. 0098-0100, Step 301: The first MTC device sends an attach request to the MME (unified data management entity), Step 302: After receiving the attach request of the first MTC device, Step 303: The MME sends an authentication vector request to the home subscriber system (Home Subscriber System, HSS) (authentication entity), where the request includes the Group IMSI);
 “generating, by the authentication entity, n second authentication vectors based on the n first authentication vectors” (see Zhang Fig. 6, step 304, par. 0100, Step 304: The HSS finds a corresponding K according to the Group IMSI, and generates an authentication vector AV=(RAND, AUTH, XRES, K.sub.ASME), where the HSS may generate one AV, and may also generate a group of AVs, and send the AV or the AVs to the MME; and the MME may use the one AV repeatedly or use the group of AVs circularly to authenticate the MTC device);
Zhang does not explicitly discloses sending, by the authentication entity, one of the n second authentication vectors to a security anchor function entity; and sending, by the authentication entity, the other n-1 unused second authentication vectors in the n second authentication vectors to the security anchor function entity if the authentication confirmation succeeds.
However, in analogues art, Mohamed discloses sending, by the authentication entity, one of the n second authentication vectors to a security anchor function entity (see Mohamed Par.  0131, once the AuC/HSS generates the AVs, it sends them to the MME 202. Consequently, the MME 202 starts the mutual authentication process with the UE 214. First, the MME 202 selects the next unused authentication vector from the ordered array of authentication vectors AV and sends a “user authentication request” (RAND, AUTN) message to the UE. In step 12 of FIG. 13, as the authentication vectors are available at the MME 202, it sends the “Diameter-EAP-Answer” (EAP-Request/AKA′-Challenge) message to the TWAN 218 (security anchor)); and sending, by the authentication entity, the other n-1 unused second authentication vectors in the n second authentication vectors to the security anchor function entity if the authentication confirmation succeeds (see Markovic par. 0009, once the AuC/HSS generates the AVs, it sends them to the MME 202. Consequently, the MME 202 starts the mutual authentication process with the UE 214. First, the MME 202 selects the next unused authentication vector from the ordered array of authentication vectors AV and sends a “user authentication request” (RAND, AUTN) message to the UE).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mohamed into the system of Zhang in order to include authentication vectors are available at the MME, it sends the “Diameter-EAP-Answer” (EAP-Request/AKA′-Challenge) message to the TWAN (see Mohamed par. 0131).
Zhang in view of Mohamed does not explicitly discloses receiving, by the authentication entity, an authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request.
However, in analogues art Markovic discloses receiving, by the authentication entity, an authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request (see Markovic pars. 00438-00441, The GANC-SeGW forwards (in Step 8) the EAP Request/AKA-Challenge message to the FAP. The FAP runs (in Step 9) UMTS algorithm on the USIM. The USIM verifies that the AUTN is correct and hereby authenticates the network. IfAUTN is incorrect, the FAP rejects the authentication. If AUTN is correct, the USIM computes RES, IK and CK. The FAP calculates a new MAC with the new keying material (IK and CK) covering the EAP message. If a re-authentication ID was received, then the FAP stores this ID for future authentications). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
Regarding claim 17, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 16,
Markovic further discloses wherein the method further comprises: sending, by the authentication entity, an authentication confirmation identifier to the security anchor function entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic par. 00438, 00441).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
 
Regarding claim 18, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 16, 
wherein the method further comprises: determining, by the authentication entity, that an authentication confirmation is required (see Markovic par. 00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 19, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 18, 
(see Markovic par. 00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
 
Regarding claim 20, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 16, 
Markovic further discloses wherein the determining, by the authentication entity, that an authentication confirmation is required comprises: determining, by the authentication entity according to a locally configured security policy, that an authentication confirmation is required (see Markovic pars. 00232, 00512).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Zhang in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

s  7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent Application Publication No. 2013/0035067 (hereinafter Zhang) in view of Mohamed US Patent Application Publication No. 2018/0184297 (hereinafter Mohamed) in further view of Markovic et al. WO 2008036961 (hereinafter Markovic) in further view of Liu et al. US Patent Application Publication No. 2012/0265990 (hereinafter Liu).
Regarding claims 7 and 14, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 1, the authentication entity according to claim 9, 
Zhang in view of Mohamed in further view of Markovic does not explicitly discloses wherein the authentication confirmation request carries a response RES* and a corresponding random number RAND; and the performing, by the authentication entity, the authentication confirmation on the terminal according to the authentication confirmation request comprises: searching, by the authentication entity, for a corresponding XRES* based on the RAND, and performing the authentication confirmation on the terminal by comparing the RES* with the XRES*.
However, in analogues art, Liu discloses wherein the authentication confirmation request carries a response RES* and a corresponding random number RAND (see Liu par. 0060, the AS 41 is configured to forward a connection request message transmitted from the IMS user equipment 43 to the authentication gateway 42 and a first random number (RAND) transmitted from the authentication gateway 42 to the IMS user equipment 43, to transmit a first response value (RES, ResponseInternet Explorer), generated from the first RAND); and the performing, by the authentication entity, the authentication confirmation on the terminal according to the authentication confirmation request comprises: searching, by the authentication entity, for a corresponding XRES* based on the RAND, and performing the authentication confirmation on the terminal by comparing the RES* with the XRES* (see Liu pars. 0060-0061, The authentication gateway 42 is configured to acquire the first RAND and an expected response value (XRES, Expected ResponseInternet Explorer) of the IMS user equipment 43, to transmit the acquired first RAND to the AS 41, to ascertain that the IMS user equipment 43 has been authenticated successfully when comparison of the first RES transmitted from the AS 41 with the acquired XRES shows consistency and to instruct the AS 41 to provide the IMS user equipment 43 with the non-IMS service).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into the system of Zhang, Mohamed, and Markovic in order to include a first response value generated by the IMS user equipment from the first random number; ascertaining, by the authenticating gateway, that the IMS user equipment has been authenticated successfully when comparison of the received first response value with the acquired expected response value shows consistency; and instructing the AS to provide the IMS user equipment with the non-IMS service (see Liu par. 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436